      Case 2:18-cr-00358 Document 61 Filed on 04/29/20 in TXSD Page 1 of 2
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                   April 29, 2020
                         UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA,                    §
                                             §
VS.                                          § CRIMINAL ACTION NO. 2:18-CR-358-1
                                             §
HECTOR GAITAN,                               §
                                             §
        Defendant.                           §

                                        ORDER

       Pending before the Court is Defendant Hector Gaitan’s Motion for Release to

Home Confinement. D.E. 60.

       In 2018, Defendant pled guilty to conspiracy to transport undocumented aliens and

was sentenced to 36 months’ imprisonment. He has served approximately 24 months and

has a projected release date of November 25, 2020. Defendant states that he is currently

pending transfer to a halfway house to finish his sentence. He moves the Court to order

that he instead be allowed to complete his sentence on home confinement with an ankle

monitor at his parents’ house. In support of his motion, Defendant states that he wishes to

be with his ailing mother, who suffered a heart attack in 2017. He also fears contracting

COVID-19 while incarcerated.

       The BOP has exclusive authority to determine where a prisoner is housed. 18

U.S.C. § 3621(B). Defendant’s initial remedy to challenge this determination is by

administrative action within the BOP. The proper vehicle to thereafter challenge the

BOP’s administrative decisions is a petition pursuant to 28 U.S.C. § 2241, which must be

filed in the same district where the prisoner is incarcerated. See Pack v. Yusuff, 218 F.3d
1/2
      Case 2:18-cr-00358 Document 61 Filed on 04/29/20 in TXSD Page 2 of 2



448, 451 (5th Cir. 2000). Defendant is currently incarcerated in Beaumont, Texas, which

is located in the Eastern District of Texas. Thus, assuming Defendant remains

incarcerated in Beaumont, he should file any § 2241 petition in that court after first

exhausting his administrative remedies.

       Accordingly, Defendant’s Motion for Release to Home Confinement (D.E. 60) is

DENIED.

       ORDERED this 29th day of April, 2020.

                                           ___________________________________
                                           NELVA GONZALES RAMOS
                                           UNITED STATES DISTRICT JUDGE




2/2
